PER CURIAM.
This is an appeal from judgments entered upon guilty pleas for sexual battery, attempted sexual battery and breaking and entering a dwelling house with intent to commit a felony, to wit: sexual battery, and after having entered making an assault upon a woman lawfully within the dwelling house. The appellant was sentenced to fifteen years for the sexual battery. He was given concurrent five year sentences for the other two offenses to run consecutive to the fifteen year sentence.
The judgments are affirmed. The sexual battery was a different incident than those which formed the basis for the other two charges. However, the attempted sexual battery for which the appellant was convicted was an essential element of the breaking and entering charge. Therefore, the sentence for attempted sexual battery must be vacated as violating the single transaction rule. Drayton v. State, Fla.App.2d, 1975, 320 So.2d 23; Trousdale v. State, Fla.App.2d, 1974, 287 So.2d 721.
BOARDMAN, Acting C. J., and GRIMES and SCHEB, JJ., concur.